August 1, 1921. The opinion of the Court was delivered by
This is an action for death by wrongful act. The complaint alleges that the deceased was killed on account of the willful, reckless, and carless conduct of the defendants, their agents and servants, and that the defendants compose and constitute the Cherokee Highway Commission.
The defendants demurred to the complaint on the ground that the complaint did not state facts sufficient to constitute a cause of action, in that the defendants are not liable for the negligence of subordinates engaged in the work. The demurrer was sustained.
The statute gives a right of action where death is caused by the wrongful act of another. It may be that on the trial it will appear that the death was caused, not by the negligence of the defendants, but by others for whose conduct *Page 461 
the defendants are not responsible. But the complaint alleges that the death was caused by the wrongful act of the defendants, and in so alleging stated a good cause of action.
The judgment appealed from is reversed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.